DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/120,211 filed on December 13, 2020 in which claims 1-20 are presented for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 4.	Claims 1-20 of US Application No.17/120,211 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/120,212.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or omitting an element and its function  such as "determining a set of vehicle safety response control commands based at least in part on whether the secondary vehicle computing platform has failed " in claim 1 of the copending Application 17/120,212 are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).  Further the difference between claims of the application and claims of the copending application lies in the fact that the copending application claims include many more elements and are thus much more specific. Thus, the invention of claims of the copending application is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman 29 USPQ 2D (Fed.Cir.1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-7, 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oltmann et al. (US 2021/0107520).
In regard to claim 1, Oltmann et al. discloses a computer-implemented method, comprising: 
receiving, by one or more processors of a vehicle, future vehicle trajectory data from a vehicle computing platform of the vehicle (para. [0015] discloses the  main control device is provided for the continuous determination of a regular desired trajectory leading to a predetermined target position, an emergency operation desired trajectory leading to an emergency stop position); 
determining, by the one or more processors, that the vehicle computing platform has failed (para. [0015] discloses determine that the functional impairment of the main controller  emerges) (see also [0006] lines 21-26, [0030], [0032] for similar reasonings); 
 	determining, by the one or more processors, a set of vehicle safety response control commands based at least in part on the future vehicle trajectory data (see at least [0015] wherein  the ancillary control device take over the vehicle guidance from the main control device if a functional impairment of the main control device emerges and to guide the vehicle in accordance with the stored emergency operation desired trajectory into the emergency stop position. The ancillary control device is furthermore set up to compensate for an angle error between a first coordinate system, which is fixed to the vehicle and is used by the main control device for the vehicle guidance, and a second coordinate system, which is fixed to the vehicle and is used by the ancillary control device for the vehicle guidance) (see also [0005] lines 21-30 for similar reasonings).
         sending, by the one or more processors, the set of vehicle safety response control commands to one or more actuators of the vehicle to initiate a safety response measure for the vehicle in response to failure of the vehicle computing platform (see  [0015], [0005], wherein an emergency trajectory is calculated  in case of failure of the vehicle main control device. The ancillary control device  controls the vehicle based on emergency trajectory, wherein in the emergency operation mode   inertia sensor and other sensors are used in [0021], [0029] to control propulsion, braking and steering of the vehicle. The inertial sensor is used to determine a deviation between the vehicle position and the emergency trajectory in [0033], [0034]. The emergency trajectory may keep the vehicle in its lane or move the vehicle to the side of the road) (see also [0030] for similar reasonings). 

In regard to claim 2, Oltmann et al. discloses wherein the future vehicle trajectory data is indicative of a planned trajectory of the vehicle for a period of time subsequent to a time of receipt of the future vehicle trajectory data (see at least [0025], [0026] wherein the vehicle automatically guided in an emergency stop position determined in advance, the movement course of the vehicle within a predetermined anticipatory horizon) (see also [0031] for similar reasonings).

In regard to claim 3, Oltmann et al. discloses wherein determining that the vehicle computing platform has failed comprises receiving, by the one or more processors from the vehicle computing platform, a failure signal indicating that the vehicle computing platform has failed (see at least [0030] wherein an error function of the main control device HSG is present, for example, when the main control device HSG itself is no longer operational or when parts of the surroundings sensor system US, whose signals USI, SSI are imperatively necessary for the safe automatic driving operation, are impaired in terms of their function) (see also  [0006], [0015], [0030], [0032] for similar reasonings).

In regard to claim 4, Oltmann et al. discloses wherein determining that the vehicle computing platform has failed comprises determining, by the one or more processors, that connectivity between the vehicle safety system and the vehicle computing platform has been lost for at least a threshold period of time (see at least [0011], [0030] ).

In regard to claim 5, Oltmann et al. discloses wherein determining the set of vehicle safety response control commands comprises processing the future vehicle trajectory data at the vehicle safety system to generate the set of vehicle safety response commands (para. [0006] discloses  in the emergency operation mode, the ancillary control device determines the lane course of the driving lane driven along by the vehicle in a coordinate system, fixed to the vehicle, of the ancillary control device. In the emergency operating mode, based on the last lane course determined by the main control device in the regular operating mode and stored in the ancillary control device and based on the lane course determined by the ancillary control device in the emergency operation mode, a potentially present angle error between the alignments of the coordinate system of the main control device and the ancillary control device is determined, and the influence of the angle error on the regulation carried out by the ancillary control device is compensated) ([0039] for similar reasonings).
 
In regard to claim 6, Oltmann et al. discloses receiving, at the one or more processors, sensor data from one or more sensors of the vehicle (para. [0026]  discloses the main control device receives surroundings information USI from the surroundings sensor system US, in particular information about lane markings SSI and objects protruding into its actual lane or are moved into its driving lane); 
augmenting, by the one or more processors, the set of vehicle safety response control commands using the sensor data to obtain a set of augmented vehicle safety response control commands (para.  [0031] discloses safety measures and safety commands based on sensor data, wherein emergency operation desired trajectory NST is planned in such a way that the obstacle H is avoided, and the vehicle F is held next to the right-hand lane marking SR in a safe emergency stop position NP. The emergency operation desired trajectory NST specifies on what path and with what speed profile the vehicle F is to be brought into the safe emergency stop position NP when establishing the error function); and 
sending, by the one or more processors, the set of augmented vehicle safety response control commands to the vehicle actuation system to enhance the safety response measure for the vehicle (see [0031] wherein the ancillary control device NSG coordinates the braking requirements of the main control device HSG, i.e., the actuating commands BAI for the braking actuator BA, with the braking requirements of the driving dynamic regulation), wherein [0033] discloses the ancillary control device NSG, the drive actuator AA, the steering actuator LA and the braking actuator BA are designed redundantly, such that the functionality of the device in the emergency operation mode is also guaranteed in the event of a loss of parts of the device, i.e., it is ensured that the ancillary control device NSG can fulfil its tasks at any time).

In regard to claim 7, Oltmann et al. discloses wherein the one or more sensors comprise an inertial sensor (see [0026]), wherein the sensor data comprises first sensor data received from the inertial sensor( see [0026]), and wherein augmenting the set of vehicle safety response control commands comprises: 
determining, by the one or more processors, a current location of the vehicle using the first sensor data (see at least [0030], [0023]); 
determining, by the one or more processors and based at least in part on the future vehicle trajectory data, that the current location of the vehicle deviates from an expected location of the vehicle (see at least [0034], [0035]); and 
modifying, by the one or more processors, a vehicle steering control command of the set of vehicle safety response control commands to obtain an augmented vehicle steering control command of the set of augmented vehicle safety response control commands, wherein the augmented vehicle steering control command, when implemented, causes the one or more actuators to adjust a steering control for the vehicle to reduce the deviation between the current location of the vehicle and the expected location of the vehicle (see at least [0034], [0035], [0039]).

In regard to claim 10, Oltmann et al. discloses prior to determining that the vehicle computing platform has failed: 
receiving, by the one or more processors, a set of vehicle control commands from the vehicle computing platform (see at least [0015] wherein the determined emergency operation desired trajectory and the determined lane course are forwarded to the ancillary control device and stored there. The ancillary control device is provided for storing the emergency operation desired trajectory determined by the main control device and for determining the lane course of the driven lane driven along by the vehicle based on the surroundings information detected by the surroundings sensor system, and it is set up to take over the vehicle guidance from the main control device if a functional impairment of the main control device emerges and to guide the vehicle in accordance with the stored emergency operation desired trajectory into the emergency stop position) (see also [0028]); and 
relaying, by the one or more processors, the set of vehicle control commands to the one or more actuators (see at least [0028], [0031], 0036], [0023]). 

In regard to claims 11-13, Oltmann et al. discloses wherein the one or more processors comprise a minimal risk condition control (MRCC) vehicle safety system (emergency trajectory are minimal risk trajectories); wherein the one or more actuators comprises a drive-by-wire (DBW) actuator (see at least [0023], [0028], actuator in an autonomous vehicle are drive-by-wire); wherein the MRCC vehicle safety system and the DWB actuator constitute part of an integrated system, and wherein the MRCC vehicle safety system communicates with the DWB actuator using a proprietary vehicle communication protocol (see Fig. 1  and [0023], [0028] wherein processors actuator are part of the system using vehicle communication protocol) .

In regard to claim 14, Oltmann et al. discloses wherein the vehicle computing platform is a primary computing platform of the vehicle (main control device HSG in Fig. 1 is the vehicle computing platforms).

As to claims 15-19, they are system claims that recite substantially the same limitations as the corresponding method claims 1, 2, 4, 6, and 7.   As such, claims 15-19 are rejected for substantially the same reasons given for the corresponding claims 1, 2, 4, 6, and 7 above and are incorporated herein.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oltmann et al. (US 2021/0107520).
In regard to claim 8, Oltmann et al. discloses wherein the expected location of the vehicle corresponds (see [0034]-[0035] wherein the steering command is adjusted to correct deviation using lane sensor technology).
Oltmann et al. does not explicitly disclose the expected location of the vehicle corresponds to a center of a lane.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to be motivated to utilize the inertial sensor technology IS of Oltmann et al. in order to keep the vehicle in the middle of the lane for correcting the deviation.

9.	Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oltmann et al. (US 2021/0107520) in view of Hauler et al. (US 2016/0368491).
In regard to claims 9 and 20, Oltmann et al. meets the limitations of claims 6 and 18 but does not particularly disclose wherein the one or more sensors comprise a radar-based sensor, wherein the sensor data comprises first sensor data received from the radar-based sensor, and wherein augmenting the set of vehicle safety response control commands comprises: determining, by the one or more processors and using the first sensor data, that an obstacle is present along a planned trajectory of the vehicle indicated by the future vehicle trajectory data; and modifying, by the one or more processors, one or more control commands of the set of vehicle safety response control commands to obtain one or more augmented vehicle safety response control commands of the set of augmented vehicle safety response control commands, wherein the one or more augmented vehicle safety response control commands, when implemented, cause the one or more actuators to adjust at least one of a steering control or a braking control for the vehicle to cause the vehicle to deviate from the planned trajectory in order to avoid the obstacle.


Hauler et al. discloses wherein the one or more sensors comprise a radar-based sensor (see at least [0012]), wherein the sensor data comprises first sensor data received from the radar-based sensor (see [0012]), and wherein augmenting the set of vehicle safety response control commands comprises: determining, by the one or more processors and using the first sensor data, that an obstacle is present along a planned trajectory of the vehicle indicated by the future vehicle trajectory data (para. [0021] discloses scanning the vehicle environment lying immediately ahead with regard to objects that are present and for ensuring that no collision with another object takes place); and modifying, by the one or more processors, one or more control commands of the set of vehicle safety response control commands to obtain one or more augmented vehicle safety response control commands of the set of augmented vehicle safety response control commands (see at least [0020] ), wherein the one or more augmented vehicle safety response control commands, when implemented, cause the one or more actuators to adjust at least one of a steering control or a braking control for the vehicle to cause the vehicle to deviate from the planned trajectory in order to avoid the obstacle (para.  [0020] discloses redundant linear actuator  made up of multiple actuators for the engine control, brake control and transmission control, may be developed in parallel with and independent of the linear actuator or the plurality of linear actuators for the engine control, brake control and transmission control, so that each of the two linear actuators  is able to control the linear actuators independently of the respective other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Oltmann et al. with the disclosure of Hauler et al. because such modification, as suggested by Hauler et al., would utilize a cost-effective yet robust sensor type  such as lidar sensor or an ultrasonic sensor for emergency operating mode for instance so that the vehicle is safely able to be stopped in an emergency situation without endangering the vehicle occupants or other road users.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US Patent No.11,353,867 discloses an autonomous vehicle uses a secondary vehicle control system to supplement a primary vehicle control system to perform a controlled stop if an adverse event is detected in the primary vehicle control system. The secondary vehicle control system may use a redundant lateral velocity determined by a different sensor from that used by the primary vehicle control system to determine lateral velocity for use in controlling the autonomous vehicle to perform the controlled stop.
 	US Patent No. 11,169,521 discloses a safety control system of an autonomous vehicle which supports an auxiliary safety control function even when an event, such as a fault, occurs in a domain control unit (DCU) supporting fully autonomous driving functions from an origin to a destination.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661